Dowling, J.
(concurring). Under the stipulated facts, the building is to be repaired, not reconstructed. “ The word ‘ repair ’ contemplates an existing structure or thing which has become imperfect by reason of the action of the elements, or otherwise. Reconstruction, on the other hand, presupposes the nonexistence of the thing to be reconstructed, as an entity.” (25 R. C. L. § 19. p. 103; People v. Whitelow, 166 N. Y. Supp. 141, 147; Brill v. Miller, 140 App. Div. 602, 605.) The defendant has power, under section 184 of its charter, to bid in property at a tax sale and its common council is charged with the care and control of the property so acquired and is empowered to sell, lease and convey the same. There is implied in this grant of power the right to raise money to put the property in condition for use by the city or for its sale *162or lease. “ What is expressed, even in a grant by the sovereign, includes all that is reasonably implied in the language used.” (Robia Holding Corporation v. Walker, 257 N. Y. 431, 438.) To place the property in such condition that it may be sold and restored to the tax rolls or leased, so the city may derive a revenue from it, is a city purpose within the limitation of article VIII, section 10, of the Constitution of this State. The proposal of the defendant is for the benefit and advantage of all of the people of Salamanca and in which all have a right to share, and this is the test. (Smith v. Smythe, 197 N. Y. 457, 464.) We cannot inquire into the prudence or wisdom of the proposed expenditure, lease or sale. If the power exists to make the expenditure, lease or sale, “ the responsibility for its exercise is" not ours.” (Matter of Mayor, etc., of City of New York, 99 N. Y. 569, 585.) As a condition precedent to a lease or sale of the property in question, the defendant must first enact the ordinance required by paragraph b of subdivision 2 of section 23 of the General City Law.